PER CURIAM.
The judgment below is affirmed without prejudice to the filing of a Fla.R.Crim.P. 3.850 motion to credit the defendant with time previously served in jail as a condition of the probation which was revoked in the present proceeding and while awaiting disposition of the probation violation charge. Since the record is uncertain as to whether full allowance for these periods has already been given, the issue should be initially addressed as a factual matter in the trial court. Clinton v. State, 389 So.2d 1082 (Fla.3d DCA 1980).